Bartlett, J.
A merely nominal partner need not be joined as a plaintiff, unless perhaps in certain cases of written contracts. Story Part., secs; 241-2; 1 Chit. Pl. 12; Kell v. Nainby, 10 B. & C. 20; Browne Act. 134; 2 Greenl. Ev., sec. 478; 2 Saund. Pl. & Ev. 701; Coll. Part., sec. 662; Oliver’s Prec. 73. As this is upon the ground that such a nominal partner is not in fact a party to the contract, *636the same rule seems applicable to the defendants, and to this effect are the authorities. 1 Chit. Pl. 43; Story Part. sec. 241; 2 Sauud. Pl. & Ev. 707; Browne Act. 707. As this disposes of the only exception now insisted on by the defendant, there must be

Judgment on the verdict.